Name: 94/565/EC: Commission Decision of 27 July 1994 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  marketing;  documentation;  Europe
 Date Published: 1994-08-20

 Avis juridique important|31994D056594/565/EC: Commission Decision of 27 July 1994 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic) Official Journal L 215 , 20/08/1994 P. 0026 - 0026COMMISSION DECISION of 27 July 1994 amending Decision 89/50/EEC authorizing methods for grading pig carcases in France (Only the French text is authentic) (94/565/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases (1), as last amended by Regulation (EC) No 3513/93 (2), and in particular Article 5 (2) thereof, Whereas the Commission, by Decision 89/50/EEC (3), as last amended by Decision 93/248/EEC (4), authorized methods for grading pig carcases in France; Whereas Article 2 of Regulation (EEC) No 3220/84 lays down that Member States may be authorized to provide for a presentation of pig carcases different from the standard presentation defined in the same Article where commercial practice or technical requirements warrant this; Whereas in France the technical requirements relating to the use of the grading method and, consequently, commercial practice, necessitate the attachment of the flare fat, kidneys, diaphragm, and possibly the tongue at the carcase; whereas this should be taken into account in adjusting to the weight for standard presentation; whereas Commission Decision 89/50/EEC should be amended accordingly; Whereas it is appropriate to apply the amendments from 1 July 1994, the date of entering into force of the amendments introduced by Regulation (EC) No 3513/93 to Regulation (EEC) No 3220/84; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS DECISION: Article 1 Article 1a of Decision 89/50/EEC is hereby replaced by the following: 'Article 1a Notwithstanding the standard presentation referred to in Article 2 of Regulation (EEC) No 3220/84, the pig carcases can be presented with the flare fat, kidneys, diaphragm and with or without the tongue before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the recorded hot weight shall be decreased by 2,3 % in cases where the tongue is removed and by 2,9 % where the tongue is attached to the carcase.' Article 2 This Decision is addressed to the French Republic. It shall apply with effect from 1 July 1994. Done at Brussels, 27 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 301, 20. 11. 1984, p. 1. (2) OJ No L 320, 22. 12. 1993, p. 5. (3) OJ No L 20, 25. 1. 1989, p. 27. (4) OJ No L 115, 11. 5. 1993, p. 22.